        Case 9:19-bk-11573-MB            Doc 431 Filed 10/22/19 Entered 10/22/19 14:16:04               Desc
                                           Main Document Page 1 of 1



1    PETER C. ANDERSON
     UNITED STATES TRUSTEE
2    Russell Clementson, Bar No. 143284                                      FILED & ENTERED
     Brian D. Fittipaldi, Bar No. 146864
3
     Attorneys for the United States Trustee
     UNITED STATES TRUSTEE                                                          OCT 22 2019
4
     1415 State Street, Suite 148
     Santa Barbara, California 93101
5                                                                             CLERK U.S. BANKRUPTCY COURT
     Telephone: (805) 957-4100                                                Central District of California

6
     Facsimile: (805) 957-4103                                                BY ortiz      DEPUTY CLERK

     E-mail: brian.fittipaldi@usdoj.gov
7

8
                                    UNITED STATES BANKRUPTCY COURT
9
                                     CENTRAL DISTRICT OF CALIFORNIA
10
                                               NORTHERN DIVISION
11    In re:                                            CASE NUMBER: 9:19-bk-11573-MB
12                                                          CHAPTER 11
      HVI Cat Canyon, Inc.,
13                                                          ORDER APPROVING APPOINTMENT OF A
                                                            CHAPTER 11 TRUSTEE [CASE DKT. 426]
14

15                                                          [No hearing required]
16                                       Debtor.

17             The Court having considered the United States Trustee’s Application For Order Approving
18   Appointment Of Trustee And Fixing Bond (“Application”), and for good cause appearing,
19             IT IS HEREBY ORDERED that the Application is granted.
20
               IT IS FURTHER ORDERED that the appointment of Michael A. McConnell as Trustee by the
21
     United States Trustee is approved.
22
                                                        ###
23
                Date: October 22, 2019
24

25

26

27

28
